DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that Applicant traverses the requirement to the extent of requesting that claims in Group II that correspond to allowable Group I claims be reinstated for allowance.  This is found persuasive. Thus, the previous restriction/requirement is now withdrawn. All claims (claims 1-18) are now examining.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 has been considered by the examiner.

	Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Reference 1: Kondou (US 2011/0284841)
Regarding claim 1, Kondou teaches a semiconductor element in fig. 5, comprising: 
an element body (100) that has a principal surface (refer to a upper surface of 100) facing in 5a thickness direction and a first side surface (refer to lateral side surface of 100) facing in a direction orthogonal to the principal surface and connected to the principal surface; and 

Kohndou does not teach the element body is provided with a plurality of dents that straddle the boundary and are recessed from both the principal surface and the first side surface, and the plurality of dents are arranged along the boundary.

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor element comprising: “the element body is provided with a plurality of dents that straddle the boundary and are recessed from both the principal surface and the first side surface, and the plurality of dents are arranged along the boundary” in combination of all of the limitations of claim 1. Claims 2-14 include all of the limitations of claim 1.
Regarding claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for producing a semiconductor element, the 5method comprising: “the step of forming the groove includes: a first removal step of irradiating each of a plurality of first circular regions and each of a 20plurality of second circular regions with a first laser to remove portions of the element continuous body and the test electrodes falling within the first circular regions and the second circular regions, the first circular regions being arranged at predetermined 25intervals in the first direction and the second circular regions being arranged at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818